Citation Nr: 1030126	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-36 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a neck disorder, claimed as 
secondary to a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jill Anderson, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1984.  

This matter is on appeal from the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).   


FINDINGS OF FACT

1.  A chronic neck disorder was not manifest during service; neck 
pathology was not identified until August 2004.  

2.  The current neck disorder is unrelated to service.  

3.  The Veteran's neck disorder is not etiologically related to 
or aggravated by his service-connected right shoulder disorder.  


CONCLUSION OF LAW

A chronic neck disorder was not incurred in or aggravated by 
service, nor is it the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a neck disorder.  He 
contends that his neck disorder is caused by his service-
connected right shoulder disorder or, in the alternative, that an 
in-service injury caused his neck disorder.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition is noted in service but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id. 

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in December 2004, the amendment is not applicable to the 
current claim.  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the neck or any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran's head, face, neck, and scalp 
was normal.  Therefore, no chronic neck disorder was noted in 
service.  

Next, post-service evidence does not reflect neck symptomatology 
for many years after service discharge.  Specifically, the 
Veteran complained of neck pain in August 2004.  

This is the first recorded symptomatology related to a neck 
disorder, coming some 20 years after discharge.  Therefore, the 
medical evidence does not reflect continuity of symptomatology.  

In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he 
continued to experience symptoms relating to the neck (neck 
pain), after he was discharged from service.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  

First, the Board emphasizes the multi-year gap between discharge 
from active duty service (1984) and initial reported symptoms 
related to a neck disorder in 2004 (a 20-year gap).  See Maxson 
v. Gober, 230F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Further, the Board finds that the Veteran's reported history of a 
continued neck disorder since active service is inconsistent with 
the other evidence of record.  Indeed, while he stated that his 
disorder began in service, the separation examination was absent 
of any complaints.  Moreover, the post-service evidence does not 
reflect treatment related to a neck disorder for 20 years 
following active service.  Further, when he finally did attempt 
to receive medical treatment in August 2004, the examiner stated 
that x-rays showed a normal cervical spine.  

Additionally, the Veteran dates onset of symptoms to different 
times.  Specifically, his August 2004 private medical record and 
VA medical records from November 2004 and December 2005 state 
that he dated the onset of neck pain to 2003.  However, in his 
November 2007 substantive appeal, he dated the onset of neck pain 
to in-service.  This internal inconsistency makes his assertion 
of continuity of symptomatology less credible.  Madden v. Gober, 
125 F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

Finally, when the Veteran sought to establish medical care with 
the private physician in August 2004, he did not report that his 
neck symptomatology was related to an in-service history of a 
training exercise injury or that it was of longstanding duration.  
He did not claim that his disorder was related to service until 
after he filed his claim.  

His silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
less probative value.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
neck disorder to active duty, despite his contentions to the 
contrary.  

There is no medical evidence of record that attributes the 
Veteran's current neck disorder with active duty service.  
Further, there is no incident recorded in service that would have 
caused his neck disorder.  Finally, the Veteran only stated that 
his neck disorder was incurred in service in his November 2007 
substantive appeal, after the RO had denied service connection 
for his neck disorder on a secondary basis.  In his previous 
statements, including his December 2004 claim and his November 
2006 notice of disagreement, he did not mention an in-service 
injury.  Indeed, he stated that his neck disorder was caused by 
his right shoulder injury.  

The Board has considered the Veteran's statements asserting a 
nexus between his currently-diagnosed disorder and active duty 
service.  While the Board reiterates that he is competent to 
report symptoms as they come to him through his senses, a neck 
disorder is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or diagnosis.  

Next, service connection can be granted for a secondary condition 
under the provisions of 38 C.F.R. § 3.310 (2009).  In this case, 
the Board finds that the weight of the competent evidence does 
not attribute the Veteran's neck disorder to his service-
connected right shoulder injury, despite his contentions to the 
contrary.  

To that end, the Board places significant probative value on a 
December 2005 VA examination undertaken specifically to address 
the issue on appeal.  At that time, the Veteran complained of 
neck pain on his right side.  He stated that his neck would 
intermittently become stiff or weak; but that he did not use a 
neck brace and that he had not had any incapacitating episodes.  
Finally, he reported that his neck problems were caused by his 
right shoulder injury.  

After a physical examination and an x-ray, the examiner diagnosed 
a normal cervical spine.  The examiner opined that the Veteran's 
neck pain was not caused by his shoulder pain.  The examiner 
reflected that his symptoms were consistent with a fifth cranial 
nerve problem and the fifth cranial nerve did not pass through 
the right shoulder.  

The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical examination.  
There is no indication that the VA examiner was not fully aware 
of the Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.  

In support of his claim, the Veteran submitted VA medical records 
from July 2004 to October 2007.  These records discussed his 
complaints, his diagnoses, and his treatment.  Next, he submitted 
an August 2004 private medical record.  That record discussed his 
complaints, the physician's assessment of neck pain, and the 
normal cervical spine x-ray.  Finally, he submitted a statement 
from his boss which described the frequent breaks that he must 
take because of his neck and shoulder pain.  

None of these records, however, discuss the etiology of his neck 
pain and are, therefore, not probative of the relevant issue.  
The Board concedes that he currently has a neck disorder.  The 
records do not tend to show that his current disorder was 
etiologically related to his service-connected right shoulder 
injury.  

The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed disorder and his service-
connected right shoulder injury.  While the Board reiterates that 
he is competent to report symptoms as they come to him through 
his senses, neck disorders are not the types of disorders that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal.  Here, the Board attaches greater probative weight to the 
clinical findings than to his statements.  See Cartright, 2 Vet. 
App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009) 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record 1) that is necessary to 
substantiate the claim; 2) that VA will seek to provide; and 3) 
that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate the claim, VA 
bears the burden to show that the error was harmless.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in January 2005 and June 2005, which fully 
addressed all notice elements and were sent prior to the initial 
RO decision in this matter.  The January 2005 letter informed him 
of what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

The June 2005 letter informed him of what evidence was required 
to substantiate a claim for secondary service connection.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  

With respect to the Dingess requirements, in December 2006, the 
RO provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and that 
notice complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; 2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; 3) an indication that the disability or 
symptoms may be associated with service; and 4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA outpatient treatment records and service treatment 
records.  Further, the Veteran submitted private treatment 
records and a statement from his employer.  Next, a specific 
medical opinion pertinent to whether his neck disorder is related 
to his service-connected shoulder injury was obtained in December 
2005.  

Moreover, the Board finds that a VA examination regarding whether 
the Veteran's neck disorder was incurred in or aggravated by 
service is not warranted.  Given the absence of in-service 
evidence of chronic manifestations of a neck disorder, the 
absence of identified symptomatology for many years after 
separation, and the lack of competent evidence of a nexus between 
service and the Veteran's claim, a remand for a VA examination on 
that issue would unduly delay resolution.  

Further, his statements as to continuity of symptomatology are 
found to lack credibility given the specific findings of a normal 
cervical spine for 20 years after service separation, including 
the findings of a private medical examiner in August 2004.  In 
addition, the Board finds that the medical evidence of record is 
sufficient to make a decision on that issue.  Therefore, remand 
for a VA examination is not warranted.  

Therefore, the available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a neck disorder, claimed as secondary to a 
service-connected right shoulder disability, is denied.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


